DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant remarks, filed on 04/27/2021, with respect to claims 24-27, 29-37, 39-44, and 48 have been fully considered and are persuasive.  The rejections of previous office action has been withdrawn. Upon further searches and considerations, claims 24-27, 29-37, 39-44, and 48 are allowed because none of prior arts disclose the claim limitation “obtaining display information corresponding to the matching word segment, wherein the display information includes two or more candidate answers to a question, and the two or more candidate answers are selectable at the first terminal, and wherein the display information includes at least one of key information, local relating information, an emoji, and symbol information, wherein obtaining display information further comprises one or more of: in response to determining the matching word segment, invoking an address book of the first terminal to obtain a contact's name or phone number, and including the contact's name or phone number in the display information; or in response to determining the matching word segment, obtaining a geographical location of the first terminal, and including the geographical location of the first terminal in the display information; or in response to determining the matching word segment, obtaining a calendar event of the user of the first terminal, and including the calendar event of the user of the first terminal in the display information; displaying the display information; receiving [[an]] a first input from the user of the first terminal, the first input including a selection of the two or more candidate answers; displaying by the first terminal a second input entered by the user of the first terminal; prior to sending the first input to the second terminal generating by the first terminal a broadcast link based on the second input; and sending to the second terminal both the first input 
Allowable Subject Matter
Claims 24-27, 29-37, 39-44, and 48 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.